

 
THE SECURITIES EVIDENCED HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE "SECURITIES ACT"), OR UNDER ANY APPLICABLE STATE
SECURITIES LAW AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, ANY
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL REASONABLY ACCEPTABLE
TO THE COMPANY THAT SUCH REGISTRATION STATEMENT IS NOT REQUIRED UNDER THE
SECURITIES ACT AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER OR UNDER ANY
APPLICABLE STATE SECURITIES LAWS.
 
MEGA MEDIA GROUP, INC.
 
9% CONVERTIBLE PROMISSORY NOTE
Amount                      $ 90,000
 
Issuance Date           February 11, 2008
 
MEGA MEDIA GROUP, INC., a Nevada corporation (the "Company") for value received,
hereby promises to pay to ESJA Enterprises, Inc. or its registered assigns (the
"Holder"), on the earlier of: (1) the closing by the Company of a private
placement offering of its securities, or an underwritten public offering by the
Company of its securities; or August 20th, 2008 Jthe "Maturity Date") at the
principal offices of the Company, the principal sum of $90,000.00 in such coin
or currency of the United States of America as at the time of payment shall be
legal tender for the payment of public and private debts and to pay interest on
the outstanding principal balance at the Maturity Date as hereinafter provided.
 
1) Interest
 
 
i) Interest accrued during the term of this Note in its entirety on or within
five (5) calendar days of the Maturity Date. The Note will bear interest at the
rate of nine percent (9%) per annum on the principal balance until this Note
shall be paid in full.

 
2) Conversion
 
a)        
Conversion. The Holder shall have the right from time to time, and at any time
on or prior to the Maturity Date to convert all or any part of the outstanding
and unpaid principal amount of this Note into fully paid and non-assessable
shares of Common Stock, $.001 par value per share. The number of shares of
Common Stock to be issued upon each conversion of this Note shall be determined
by dividing the amount of principal and accrued interest to be converted
("Conversion Amount") by the applicable Conversion Price then in effect on the
date specified in the notice of conversion, in the form attached hereto as
Exhibit A (the "Notice of Conversion"). The Conversion Price shall be equal to
the average closing bid price of the Common Stock (as reported by Bloomberg
L.P.) on the OTC Bulletin Board for the ten (10) trading days prior to the date
of the Conversion Notice (the "Conversion Date") multiplied by .80 provided that
the Notice of Conversion is submitted by facsimile (or by other means resulting
in, or reasonably expected to result in, notice) to the Company before 6:00
p.m., New York, New York time on such Conversion Date.

 
b)        Conversion Price Limit. Notwithstanding the provisions in Section
2(a), the Conversion Price shall not exceed $.40. c) Method of Conversion.
 
i)        
Mechanics of Conversion. This Note may be converted by the Holder in whole or in
part at any time from time to time after the Note is issued to the Holder, by
(A) submitting to the Company a Notice of Conversion (by facsimile or other
reasonable means of communication dispatched on the Conversion Date prior to
6:00 p.m., New York, New York time) and (B) surrendering this Note at the
principal office of the Company.

 
ii)        
Delivery of Common Stock Upon Conversion. Upon receipt by the Company from the
Holder of a facsimile transmission (or other reasonable means of communication)
of a Notice of Conversion, the Company shall issue and deliver or cause to be
issued and delivered to or upon the order of the Holder certificates for the
Common Stock issuable upon such conversion within five (5) business days after
such receipt (and, solely in the case of conversion of the entire unpaid
principal amount hereof, surrender of this Note).

 
 

 

--------------------------------------------------------------------------------


 
3)        
Concerning the Shares. The shares of Common Stock issuable upon conversion of
this Note may not be sold or transferred unless (i) such shares are sold
pursuant to an effective registration statement under the Act or (ii) the
Borrower or its transfer agent shall have been furnished with an opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration or (iii) such shares are sold or transferred pursuant to Rule
144 under the Act (or a successor rule) ("Rule 144"). Until such time as the
shares of Common Stock issuable upon conversion of this Debenture have been
registered under the Act or otherwise may be sold pursuant to Rule 144 without
any restriction as to the number of securities as of a particular date that can
then be immediately sold, each certificate for shares of Common Stock issuable
upon conversion of this Debenture that has not been so included in an effective
registration statement or that has not been sold pursuant to an effective
registration statement or an exemption that permits removal of the legend, shall
bear a legend substantially in the following form, as appropriate:

 
"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL IN FORM, SUBSTANCE
AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT UNLESS SOLD PURSUANT TO RULE 144 OR
REGULATION S UNDER SAID ACT."
 
The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefor free of any transfer legend if (i) the
Borrower or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Act and the shares are so sold or
transferred, (ii) such Holder provides the Borrower or its transfer agent with
reasonable assurances that the Common Stock issuable upon conversion of this
Debenture (to the extent such securities are deemed to have been acquired on the
same date) can be sold pursuant to Rule 144 or (iii) in the case of the Common
Stock issuable upon conversion of this Debenture, such security is registered
for sale by the Holder under an effective registration statement filed under the
Act or otherwise may be sold pursuant to Rule 144 without any restriction as to
the number of securities as of a particular date that can then be immediately
sold. Nothing in this Debenture shall (i) limit the Borrower's obligation under
the Registration Rights Agreement or (ii) affect in any way the Holder's
obligations to comply with applicable prospectus delivery requirements upon the
resale of the securities referred to herein.
 
4)        
Transfers of Note to Comply with the Securities Act of 1933. As Amended.  The
Holder agrees that the Note may not be sold, transferred, pledged, hypothecated
or otherwise disposed of except as follows: (1) to a person who, in the opinion
of counsel to the Company, is a person to whom the Note may legally be
transferred without registration and without the delivery of a current
prospectus under the Securities Act of 1933, as amended, and then only against
receipt of any agreement of such person to comply with the provisions of this
Section 3 with respect to any resale or other disposition of the Note; or (ii)
to any person upon delivery of a prospectus then meeting the requirements of the
Securities Act of 1933, as amended, relating to such Note and the offering
thereof for such sale or disposition, and thereafter to all successive
assignees.

 
5)        
Prepayment. The principal amount of this Note with interest due thereon to the
date of prepayment may be prepaid by the Company, in whole or in part, without
premium or penalty, at any time.

 
6)        
Events of Default.

 
a)  
This Note shall become and be due and payable upon written demand made by the
Holder hereof if one or more of the following events, herein called "events of
default", shall happen and be continuing and such default shall not be cured by
the Company within 30 days of written notice of such default:

 
b)  
Default in the payment of the principal and interest on this Note when and as
the same shall become due and payable, whether by acceleration or otherwise;

 
c)  
Application for, or consent to, the appointment of a receiver, trustee or
liquidator of the Company or of its property;

 


an answer seeking reorganization or an
 
 
d)  
General assignment by the Company for the benefit of creditors;

 
  e)
Filing by the Company of voluntary petition in bankruptcy or a petition or
arrangement with creditors; or

 
f)  
Entering against the Company of a court order approving a petition filed against
it under the Federal bankruptcy laws, which order shall not have been vacated or
set aside or otherwise terminated within 120 days.

 
f)
 
 
 

--------------------------------------------------------------------------------


 
 
g)  
Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Note, and (in the case of loss,
theft or destruction) of reasonably satisfactory indemnification, and upon
surrender and cancellation of this Note, if mutilated, the Company shall execute
and deliver a new Note of like tenor and date. Any such new Note executed and
delivered shall constitute an additional contractual obligation on the part of
the Company, whether or not this Note so lost, stolen, destroyed or mutilated
shall be at any time enforceable by anyone.

 
h)  
The Common Stock shall cease to be quoted for trading or listed for trading on
either the Nasdaq OTC Bulletin Board ("OTC"), Nasdaq Capital Market, New York
Stock Exchange, American Stock Exchange or the Nasdaq National Market (each, a
"Subsequent Market") and shall not again be quoted or listed for trading thereon
within five (5) Trading Days of such delisting;

 
 
i) The Company shall fail for any reason to deliver Common Stock certificates to
a Holder prior to the fifth (5th) Trading Day after a Conversion Date or the
Company shall provide notice to the Holder, including by way of public
announcement, at any time, of its intention not to comply with requests for
conversions of this Note in accordance with the terms hereof;

 
7) Miscellaneous
 
a)  
The Company may consider and treat the person in whose name this Note shall be
registered as the absolute owner thereof for all purposes whatsoever (whether or
not this Note shall be overdue) and the Company shall not be affected by any
notice to the contrary. The registered owner of this Note shall have the right
to transfer it by assignment, subject to the provisions contained herein, and
the transferee thereof shall, upon his registration as owner of this Note,
become vested with all the powers and rights of the transferor. Registration of
any new owner shall take place upon presentation of this Note to the Company at
its principal offices. In case of transfer by operation of law, the transferee
agrees to notify the Company of such transfer and of his address, and to submit
appropriate evidence regarding the transfer so that this Note may be registered
in the name of the transferee. This Note is transferable only on the books of
the Company by the Holder hereof, in person or by his attorney, on the surrender
hereof, duly endorsed. Communications sent to any registered owner shall be
effective as against all holders or transferees of the Note not registered at
the time of sending the communication.

 
b)  
Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Note, and (in the case of loss,
theft or destruction) of reasonably satisfactory indemnification, and upon
surrender and cancellation of this Note, if mutilated, the Company shall execute
and deliver a new Note of like tenor and date. Any such new Note executed and
delivered shall constitute an additional contractual obligation on the part of
the Company, whether or not this Note so lost, stolen, destroyed or mutilated
shall be at any time enforceable by anyone.

 
 
c)  
This Note shall be construed and enforced in accordance with the laws of the
State of Nevada.

 
 
 
 
 
(Signature Page Follows)
 
 
 
 
 

--------------------------------------------------------------------------------


 

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.
 
 


MEGA MEDIA GROUP, INC.
 
By:   
Name:
Title:
    ESJA Enterprises, Inc. Print Name

 
 
 
 

--------------------------------------------------------------------------------



 
EXHIBIT A
 


 
MEGA MEDIA GROUP, INC.
 
CONVERSION NOTICE
 
Reference is made to the Convertible Note (the "Note") issued to the undersigned
by MEGA MEDIA GROUP INC. (the "Company").  In accordance with and pursuant to
the Note, the undersigned hereby elects to convert the Conversion Amount (as
defined in the Note) of the Note indicated below into shares of Common Stock par
value $0.001 per share (the "Common Stock") of the Company, as of the date
specified below.
 
 
 
Date of Conversion:
 
Aggregate Conversion Amount to be converted:
 
Please confirm the following information:
Conversion Price:
 
Number of shares of Common Stock to be issued:
 
Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:
Issue to:
         
Facsimile Number:
 
Authorization:
 
By:
 
Title:
 
Dated:
 
Account Number:
 
  (if electronic book entry transfer)
 
Transaction Code Number:
 
  (if electronic book entry transfer)
 

 
 
 